DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-5, 9, 13-18, 31-33, 36-38, and 43-44 are pending in the instant application.
	Claims 1-5, 9, 13-18, 31-33, 36-38, and 43-44 are examined in the instant Office action.

Information Disclosure Statement
	The IDS of 8/23/2019 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 13-18, 31-33, 36-38, and 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  According to Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981), which was found to be an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the patent of Wessel [US Patent 6,699,188 B2] teaches that it is routine and conventional to use computerized glucose meters to measure the contents of blood.  The document of Jeyarajah et al. [Clin. Lab. Med., volume 26, 2006, pages 847-870] teaches that it is routine and conventional to conduct lipoprotein particle analysis by NMR.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 38 recites a size range followed by the term “(average)".  It is unclear whether "(average)" further limits the recited size ranges.  For the purpose of examination, it is interpreted that each size range recited in claim 38 is an average approximate size range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
s 1, 17-18, 31-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Otvos [US PGPUB 2007/0264677 A1; on IDS] in view of Otvos [WO 2000/51054; on IDS].  The second document of Otvos is referred to as Otvos #2 throughout the Office action.
Claim 1 is drawn to a method of determining whether a subject with elevated concentration of very large HDL particles is at increased risk for a cardiac event and/or CHD.  The method comprises programmatically calculating at least one HDL interaction risk parameter associated with HDL content of a blood plasma or serum sample of the subject.  The at least one HDL interaction risk parameter comprises a composite of a list of parameters.  
Claim 17 is further limiting wherein the subject is a human and the algorithm comprises obtaining NMR signal of an in vitro blood sample of the subject to determine NMR derived concentration measurements.  The algorithm requires that the obtaining and calculating steps are carried out using at least one processor.  The algorithm requires providing a report indicating whether a respective subject is at risk of having and/or developing CHD based in part on the programmatic calculation.
Claim 18 is drawn to similar subject matter as claim 1, except as a computer program product and not a method.  
Claim 32 is drawn to similar subject matter as claim 1, except as a system and not a method.  Claim 38 recites average sizes of the HDL-P particles.
Claims 31 and 33 further limit the NMR to conduct analysis on in vitro blood samples.
in vitro blood samples.
While paragraph 136 and Example 4 of Otvos suggest combining parameters to form a composite parameter, Otvos does not teach combining HDL particle parameters.
The document of Otvos #2 studies methods, systems, and computer programs for analyzing and presenting risk assessment results based on NMR lipoprotein analysis of blood [title].  Figure 9 of Otvos #2 illustrates combining HDL particles components to form a composite parameter (i.e. based on H3, H4, and H5).  Claim 7 of Otvos #2 teaches that the measurements are based on NMR.  
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant invention to modify the HDL-P particle measurements of Otvos by use of the composite measurements using NMR of Otvos #2 wherein the motivation would have been that combining the particle measurements into a single particle measurement consolidates multiple measurement of HDL into a single value [Figure 9 of Otvos #2].

35 U.S.C. 103 Rejection #2:
Claims 13 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Otvos in view of Otvos #2 as applied to claims 1, 17-18, 31-33, and 38 above, in further .
Claims 13 and 43 are further limiting comprising generating a report that visually or textually indicates whether a subject is at increased risk of CHD despite having elevated type of HDL.
Otvos and Otvos #2 make obvious relating the risk of CHD to HDL levels, as discussed above.
Otvos and Otvos #2 do not teach that the subject is at increased risk of having CHD despite having elevated HDL particles.
The document of Syvanne et al. studies high density lipoprotein subfractions in non-insulin-dependent diabetes mellitus and coronary artery disease [title].  In Table 1 on page 574 of Syvanne et al., Groups 1 and 2 teach elevated HDL cholesterol levels in patient cohorts that are positive for heart disease.
It would have been obvious to someone of ordinary skill in the art at the time of filing of the instant invention to modify the HDL-P particle measurements of Otvos and the composite measurements using NMR of Otvos #2 by use of the HDL cholesterol levels of Syvanne et al. wherein the motivation would have been that the data of Syvanne et al. confirms that elevated cholesterol levels are indicative of heart disease [Table 1 of Syvanne et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Double Patenting Rejection #1:
Claims 1, 3-4, 9, 13-18, 32, 38, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11-15, 18-19, 21, 26, and 23, respectively, of U.S. Patent No. 9,483,612 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite analogous algorithms for using HDL levels in blood to determine a risk for CHD.  While the claims of ‘612 recite more limitations than the instantly rejected claims, the claims of ‘612 anticipate the instantly rejected claims.

Double Patenting Rejection #2:
Claims 1-3, 5, 13-16, 18, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9, 13, 6, 14-15, and 17-18, respectively, of U.S. Patent No. 10,386,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite analogous algorithms for using HDL levels in blood to determine a risk for CHD.  While the claims of ‘355 recite more limitations than the instantly rejected claims, the claims of ‘355 anticipate the instantly rejected claims.
Related Prior Art
The document of Jeyarajah et al. [Clin. Lab. Med, volume 26, 2006, pages 847-807] teaches lipoprotein analysis by NMR [title].  Figure 1 of Jeyarajah et al. illustrates the NMR spectrum of blood plasma.  Figure 2 of Jeyarajah et al. illustrates particle size distributions of LDL and HDL after deconvolution of the first NMR spectra.  Table 1 of Jeyarajah et al. lists the particle size distribution of VLDL, LDL, and HDL.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Claims 2-5, 9, 14-16, 36-37, and 44 are free of the prior art because the prior art does not teach or suggest the quantitative limitations in the claims.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	9 March 2022